United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1497
                                   ___________

United States of America,            *
                                     *
     Plaintiff - Appellee,           *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Western District of Arkansas.
Miguel Granados-Gonzalez, also       *
known as Perfecto Granados-Gonzalez, *      [UNPUBLISHED]
                                     *
     Defendant - Appellant.          *
                               ___________

                             Submitted: June 20, 2005
                                Filed: July 29, 2005
                                 ___________

Before LOKEN, Chief Judge, MORRIS SHEPPARD ARNOLD and COLLOTON,
      Circuit Judges.
                             ___________

PER CURIAM.

       Miguel Granados-Gonzalez pleaded guilty to the charge of illegally reentering
the United States after being convicted of an aggravated felony and deported, a
violation of 8 U.S.C. §§ 1326(a) and (b)(2). The Presentence Investigation Report
recommended an eight-level increase because Granados-Gonzalez was previously
deported after an aggravated felony conviction. See U.S.S.G. § 2L1.2(b)(1)(C). The
sentencing hearing was held two weeks after the Supreme Court’s decision in United
States v. Booker, 125 S. Ct. 738 (2005). The district court overruled Granados-
Gonzalez’s objection to the eight-level enhancement, which resulted in an advisory
guidelines sentencing range of 30-37 months in prison. The district court then
reviewed the sentencing factors in 18 U.S.C. § 3553(a) and concluded that a sentence
at the bottom of the advisory range, thirty months in prison, was reasonable.

       On appeal, Granados-Gonzalez argues that the district court erred by using the
eight-level enhancement to determine the advisory guidelines sentencing range
because Booker and Shepard v. United States, 125 S. Ct. 1254 (2005), implicitly
overruled the decision in Almendarez-Torres v. United States, 523 U.S. 224 (1998),
that the fact of a prior conviction may be found by the sentencing judge and need not
be admitted by the defendant nor proved to a jury beyond a reasonable doubt. Here,
there is a serious question whether Granados-Gonzalez’s guilty plea admitted the fact
of a prior aggravated felony conviction. But we need not decide that question
because as a panel we are obliged to follow our numerous post-Booker decisions
holding that Almendarez-Torres continues to be controlling law on this issue. See,
e.g., United States v. Bach, 400 F.3d 622, 634 (8th Cir. 2005).

       Granados-Gonzalez does not separately argue that his sentence is unreasonable
if, as we have concluded, the district court correctly determined his guidelines
sentencing range. In any event, we are satisfied from our review of the sentencing
record that a thirty-month sentence is reasonable under Booker. Accordingly, the
judgment of the district court is affirmed.
                       ______________________________




                                         -2-